ON MOTION TO ADOPT BRIEFS AND TO CERTIFY QUESTION
PER CURIAM.
The appellant has filed a motion seeking this court’s permission to adopt the briefs filed in another case involving the same legal issue raised herein and further requesting that we immediately certify the issue involved to the Florida Supreme Court as one of great public importance. Because the appellee concedes most of the allegations contained in the appellant’s motion and the record supports a conclusion that this case is controlled by our recent decision in State v. Sylvester, 401 So.2d 1123 (Fla. 4th DCA 1981), we have elected to treat the motion as one to expedite the appeal and we do so herein by affirming the order of the trial court denying appellant’s petition for writ of habeas corpus.
We expressly acknowledged in Sylvester that our decision therein directly conflicted with a decision of the First District in Carson v. Bishop, 378 So.2d 882 (Fla. 1st DCA 1979). We also acknowledge that our decision herein expressly conflicts with the Carson decision. We deny the appellant’s request to certify the issue herein as one of ereat Public importance.
The order of the trial court is affirmed.
ANSTEAD, BERANEK and DELL, JJ., concur.